Pfeifer, J.,
dissenting. I join Chief Justice Moyer’s concurrence and share his concerns regarding the waiver of presentátion of mitigating evidence in death penalty cases. I separately dissent because I believe that a sentence of death is inappropriate in this case.
As I stated in my dissent in State v. Simko (1994), 71 Ohio St.3d 483, 501-502, 644 N.E.2d 345, 359-360, the General Assembly has granted this court an imprecise mandate regarding our proportionality review in death penalty cases. I view our role pursuant to R.C. 2929.05 as determining “whether the penalty of death is appropriate in a particular case, given the penalty’s role in our overall system of justice.” Simko at 502, 644 N.E.2d at 360. The death penalty should be reserved for the most severe of cases. I do not view this case as one of those.
Here, the defendant showed immediate and continued remorse for his actions, called for help for his victim, and pleaded guilty to the crime. His call to 911 indicates that he regretted endangering his victim’s life and wished to reverse what had happened. His confession to the crime, guilty plea, and failure to allow mitigation evidence demonstrate his understanding of the gravity of his acts and his willingness to accept a severe punishment. I view life in prison, a prospect that Ashworth once so dreaded that he sought the death penalty, as more appropriate in this instance.